Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge Kathleen M. Tafoya

   Civil Action No. 20–cv–01536–WJM–KMT


   MARY KAHLER,

          Plaintiff,

   v.

   WAL-MART STORES, INC aka WALMART, INC,

          Defendant.


                                                 ORDER


          Before the court is “Defendant Walmart Inc.’s Motion to Set Aside Clerk’s Entry of

   Default Judgment [sic].”1 ([“Motion”], Doc. No. 16.) Plaintiff has responded in opposition to

   the Motion, and Defendant has replied. ([“Response”], Doc. No. 22; [“Reply”], Doc. No. 25.)

   For the following reasons, the Motion is GRANTED.

                                    STATEMENT OF THE CASE

          Plaintiff Mary Kahler, proceeding pro se,2 brings this lawsuit against her former

   employer, Defendant Walmart Stores, Inc., alleging violations of the Americans with Disabilities


   1
     The present Motion is more accurately described as a motion to set aside the entry of default,
   given that default judgment has not yet been entered. See Fed. R. Civ. P. 55(c) (“The court may
   set aside an entry of default for good cause, and it may set aside a final default judgment under
   Rule 60(b).”).
   2
    Mindful of Plaintiff’s pro se status, the court “review[s] h[er] pleadings and other papers liberally
   and hold[s] them to a less stringent standard than those drafted by attorneys.” Trackwell v. United
   States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations omitted); see Haines v. Kerner, 404 U.S.
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 2 of 10




   Act [“ADA”], 42 U.S.C. §§ 12101, et eq., the Age Discrimination in Employment Act of 1967

   [“ADEA”], 29 U.S.C. § 621 et seq., the Family and Medical Leave Act of 1993 [“FMLA”], 29

   U.S.C. §§ 2601 et seq., and Title VII of the Civil Rights Act of 1964, as amended [“Title VII”],

   42 U.S.C. §§ 2000(e) et seq.. ([“Complaint”], Doc. No. 1.) Kahler, a female over the age of

   sixty-five, worked for Walmart as a fitting room/sales associate, from May 14, 2014, until her

   termination on April 3, 2016. (Id. at 7 ¶¶ 4-5.) According to the Complaint, shortly after Kahler

   was hired by Walmart, she “began to suffer from a work and age-related medical condition that

   required medical assistance.” (Id. at 7-8 ¶ 11.) Due to this “recurring medical condition,” on

   February 20, 2015, Plaintiff reportedly submitted a request to Defendant’s HR representative,

   Kathy Shanaman, for “12 weeks of leave under the FMLA,” as well as a second request “to

   extend leave,” relating to “knee surgery and recovery time.” (Id. at 8 ¶¶ 12-14.) Ms. Shanaman

   is said to have “rejected” the FMLA leave requests, on the stated basis that Plaintiff “was not

   eligible.” (Id. at 8 ¶ 15.)

           Eleven months later, in January 2016, Plaintiff reportedly “verbally submitted” a third

   FMLA leave request to “Tina,” Walmart’s Department Manager of Store #1384, “for leave to

   care for a family member for three days.” (Id. at 8 ¶ 16.) That request was also said to be

   “rejected” by Ms. Shanaman, on the purportedly “not true” basis that “hours worked had to be

   consecutive.” (Id. at 8 ¶ 17.)

           On February 12, 2016, Plaintiff is said to have “again requested finalization of

   authorization for FMLA leave or authorization for all three days.” (Id. at 8 ¶ 18.) Plaintiff




   519, 520–21 (1972) (holding the allegations of a pro se complaint “to less stringent standards than
   formal pleadings drafted by lawyers”).

                                                    2
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 3 of 10




   complains that, even though “[p]roof for the family members’ medical condition was offered,”

   Ms. Shanaman, once again, “refused” the FMLA request. (Id.) Plaintiff now alleges that she

   “never received any written notice” regarding whether any of her FMLA requests “had been

   granted or rejected,” or even as to “whether she was eligible for FMLA leave.” (Id. at 8-9 ¶¶ 19-

   21.) Kahler further alleges that Walmart “illegally recorded” each of her “absences and tardies

   as unauthorized for unknown reasons.” (Id. at 9 ¶ 23.) Plaintiff is adamant that her former

   employer, by “[f]ailing to authorize these events,” engaged in “illegal, retaliatory action.” (Id.)

   Plaintiff also complains that she “was treated differently from other associates who requested

   time off.” (Id.)

          On April 3, 2016, Walmart terminated Kahler’s employment “for alleged excessive

   absences and tardies.” (Id. at 9 ¶ 24.) Kahler claims that, after she was fired, Ms. Shanaman

   “stated to [her] that she would be eligible to reapply for employment after waiting 30 days.” (Id.

   at 9 ¶ 26.) Plaintiff reportedly then “reapplied on the Walmart careers website on May 4, 2016

   and continued to reapply every 60 days as required by Walmart policy.” (Id. at 9 ¶ 27.)

   Although Kahler ultimately “attended an open hiring event” hosted by Walmart, where she “was

   interviewed” for a position by “Mona,” she complains that “[n]o offers of employment resulted,”

   and no “state[d] reason for refusal to rehire” was given. (Id. at 10 ¶¶ 28-29.)

          Nearly eleven months after her termination, on February 24, 2017, Plaintiff filed a charge

   of age and disability discrimination with the Equal Employment Opportunity Commission

   [“EEOC”]. (Id. at 10 ¶ 30.) Walmart filed a response to the EEOC charge on March 16, 2017,

   reportedly stating that it “would not be open to mediation.” (Id. at 10 ¶ 31.) On September 16,

   2018, Plaintiff received notice of her right to sue from the EEOC. (Id. at 10 ¶ 33.) Three months


                                                     3
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 4 of 10




   later, on December 10, 2018, Kahler filed suit against Walmart and its store manager, Jonna

   Leggitt,3 asserting claims under the ADA, the ADEA, and Title VII for wrongful discharge,

   failure to hire, failure to promote, and retaliation. Complaint, Kahler v. Leggitt [“Kahler I”], No.

   1:18-cv-03162-WJM-KMT, 2019 WL 3928622 (Aug. 20, 2019), appeal dismissed 2019 WL

   8301054 (10th Cir. Oct. 11, 2019). Plaintiff’s claims in Kahler I were ultimately dismissed, on

   August 20, 2019.4 Kahler I, 2019 WL 3928622, at *11. Final judgment was thereafter entered

   against Kahler, on January 10, 2020, and the Kahler I case was dismissed.5 Kahler I, No. 18-cv-

   3162-WJM-KMT, 2020 WL 127974, at *5 (D. Colo. Jan. 10, 2020).

             Approximately six months later, on May 29, 2020, Plaintiff filed this, her second,

   employment discrimination action against Walmart, asserting similar claims for wrongful

   discharge, failure to hire, disparate treatment, failure to accommodate a disability, and

   retaliation. (Compl. 3-4.) In the present lawsuit, Kahler alleges, among other things, that

   Walmart interfered with her right to take FMLA leave, in violation of 29 U.S.C. § 2615(a)(1),

   retaliated against her for attempting to exercise her rights under the FMLA, discriminated against

   her on the basis of her age and disability, and retaliated against her for filing an EEOC charge.


   3
       Jonna Leggitt is not a party to the present lawsuit.
   4
     The claims against Jonna Leggitt were dismissed with prejudice, for failure to establish grounds
   for personal liability under any relevant statute. Kahler I, No. 18-cv-3162-WJM-KMT, 2019 WL
   3928622, at *4. Plaintiff’s age-based wrongful termination claim against Walmart was dismissed
   with prejudice as time-barred, the age-based failure to rehire claim was dismissed for failure to
   satisfy the requisite pleading standard, and the ADA and retaliation claims were dismissed for
   failure to exhaust administrative remedies. Id. at *4-9.
   5
     After the entry of final judgment in Kahler I, Plaintiff filed a motion to reopen the case, on
   January 24, 2020, as well as a motion to appoint counsel, on April 13, 2020. Both of those motions
   were denied on August 6, 2020. Kahler v. Walmart, Inc., No. 18-cv-3162, 2020 WL 4539635, at
   * 2 (D. Colo. Aug. 6, 2020). The case in Kahler I remains closed.

                                                       4
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 5 of 10




   (Id. at 10-12 ¶¶ 35-47.) As relief, Plaintiff seeks backpay, damages “for all other monetary

   losses sustained as a direct result of the violations,” reinstatement of her position, mental health

   damages, and punitive damages, as well as interest, costs, and attorneys’ fees. (Id. at 12-13 ¶¶ 1-

   8.)

          On June 8, 2020, the Clerk of Court issued a summons as to Walmart. (Doc. No. 6.) The

   Complaint and summons were then served upon Walmart’s registered agent, on June 22, 2020.

   (Doc. No. 8.) After Walmart failed to answer or otherwise respond to the Complaint by the July

   13, 2020 deadline, on August 12, 2020, Kahler moved for entry of default, pursuant to Federal

   Rule of Civil Procedure 55(a). (Doc. No. 9.) The Clerk then entered default against Walmart on

   August 14, 2020. (Doc. No. 10.) Eleven days later, on August 25, 2020, Walmart filed the

   present Motion, asking to set aside the entry of default. (Mot. 1.)

                                      STANDARD OF REVIEW

          Federal Rule of Civil Procedure 55(c) authorizes a court to set aside an entry of default

   “for good cause shown.” Fed. R. Civ. P. 55(c). “[T]he good cause required by Fed. R. Civ. P.

   55(c) for setting aside entry of default poses a lesser standard for the defaulting party than the

   excusable neglect which must be shown for relief from judgment under Fed. R. Civ. P. 60(b).”

   Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d 767, 775 n.6 (10th Cir. 1997)

   (citations omitted); see also Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1970) (noting

   that the “preferred disposition of any case is upon its merits and not by default judgment”). In

   evaluating whether to set aside the entry of default, relevant factors include “whether the default

   was willful, whether setting it aside would prejudice the adversary, and whether a meritorious

   defense is presented.” Watkins v. Donnelly, 551 F. App’x 953, 958 (10th Cir. 2014) (quoting


                                                     5
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 6 of 10




   Pinson v. Equifax Credit Info. Servs., 316 F. App’x 744, 750 (10th Cir. 2009)). These factors are

   nonexclusive; the court may consider other factors in its discretion. Guttman v. Silverberg, 167

   F. App’x 1, 3 (10th Cir. 2005) (citing Dierschke v. O’Cheskey (In re Dierschke), 975 F.2d 181,

   183 (5th Cir. 1992)). The decision whether to set aside an entry of default lies within the

   discretion of the trial court. Ashby v. McKenna, 331 F.3d 1148, 1152 (10th Cir. 2003).

                                               ANALYSIS

   I. Whether Default was “Willful”

          The first factor addresses whether the default was “willful,” or otherwise resulted from

   Defendant’s “culpable conduct.” Watkins, 551 F. App’x at 958; Hunt v. Ford Motor Corp., 65

   F.3d 178, 1995 WL 523646, at *3 (10th Cir. Aug. 29, 1995) (table decision). “If the default was

   the result of the defendant’s culpable conduct, the district court may refuse to set aside the

   default on that basis alone.” Hunt, 65 F.3d at *3. In general, “a party’s conduct will be

   considered culpable only if the party defaulted willfully or has no excuse for the default.”

   Cincinnati Specialty Underwriters Ins. Co. v. Urbano, 687 F. App’x 778, 780 (10th Cir. 2017)

   (unpublished) (citation omitted). “A late filing, without more, does not make a party’s conduct

   willful for purposes of Rule 55(c).” AmAir, Inc. v. Gapex Aviation SP. Z O.O., No. 15-cv-

   02596-CMA-KLM, 2016 WL 9735732, at *2 (D. Colo. Nov. 16, 2016); see Watkins, 551 F.

   App’x at 958 (setting aside default, where the defendant failed to file an answer); see also

   Crapnell v. Dillon Cos., Inc., No. 14-cv-01713-KLM, 2015 WL 328524, at *5 (D. Colo. Jan. 23,

   2015) (stating that “an unintentional or good faith mistake is not considered culpable conduct for

   purposes of Rule 55(c)”).




                                                     6
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 7 of 10




          In the present Motion, Defendant explains that it was served Plaintiff’s Complaint, on

   June 22, 2020, which was “during a time of reduced staffing due to the [COVID-19] pandemic.”

   (Mot. 7.) Walmart reports that, due to a resulting “administrative oversight,” the Complaint and

   summons in this lawsuit “were no[t] properly calendared, processed or assigned to outside

   counsel.” (Id. at 5, 7.) According to Defendant, “[o]nce Walmart learned of the lawsuit through

   its receipt of the Motion for Entry of Default, it promptly engaged outside counsel to enter an

   appearance and file the instant Motion.” (Id. at 7.)

          Here, as to the first factor, the court is satisfied that Defendant’s conduct was not willful

   and that its intentions were to defend the case. The circumstances surrounding Walmart’s failure

   to file a timely response to the Complaint suggest conduct that rises to the level of, at most,

   negligence. See AmAir, 2016 WL 9735732, at *3 (finding the first factor to show “excusable

   reasons for default,” where the defendant’s corporate officer “mistakenly” filed the defendant’s

   Answer “without the assistance of an attorney”). Accordingly, the first factor supports setting

   aside the entry of default.

   II. Where Setting Aside Default Would Prejudice Plaintiff

          As to the second factor, the court must consider whether Plaintiff would suffer prejudice,

   if default were to be set aside. Watkins, 551 F. App’x at 958. “Prejudice requires ‘more than

   mere delay’ or an increase in litigation costs.” AmAir, 2016 WL 9735732, at *3 (quoting

   Pharmatech Oncology v. Tamir Biotechnology, No. 11-cv-01490-LTB-KMT, 2011 WL

   4550202, at *10 (D. Colo. Oct. 3, 2011)). Rather, Plaintiff must show prejudice “in a more

   concrete way, such as loss of evidence, increased difficulties in discovery, or greater

   opportunities for fraud and collusion.” Pharmatech Oncology, 2011 WL 4550202, at *10


                                                     7
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 8 of 10




   (quoting Johnson v. Dayton Elec. Mfg. Co., 140 F.3d 781, 785 (8th Cir. 1998)). “There is no

   prejudice to the plaintiff where ‘the setting aside of the default has done no harm to [the] plaintiff

   except to require [her] to prove [her] case.” Crapnell, 2015 WL 328524, at *7 (quoting Lacy v.

   Sitel Corp., 227 F.3d 290, 293 (5th Cir. 2000)).

          In her Response, Kahler argues that Walmart “is knowingly and intentionally using

   statute of limitations in [its] favor to achieve time-barred situations which cause extreme

   prejudice to the Plaintiff.” (Resp. 8.) Aside from that conclusory allegation, however, Plaintiff

   fails to explain specifically how the brief delay caused by Defendant’s failure to respond to the

   Complaint has affected the viability of any of her claims. See Goodwin v. Hatch, No. 16-cv-

   00751-CMA-KLM, 2018 WL 3454972, at *6 (D. Colo. July 18, 2018) (rejecting a similar

   argument regarding the statute of limitations, and noting that “[s]etting aside the entry of default

   will not result in dismissal of any of [the plaintiff’s] claims”). In this case, Walmart’s counsel

   entered their appearances six days after the Clerk’s entry of default, and then filed the present

   Motion within eleven days of the entry of default. (See Doc. Nos. 11-12.) The court does not

   find that this “slight delay” will prejudice Plaintiff’s ability to prosecute her case. See Zen & Art

   of Clients Server Computing, Inc. v. Res. Support Assocs., Inc., No. 06-cv-00239-REB-MEH,

   2006 WL 1883173, at *3 (D. Colo. July 7, 2006) (finding no prejudice where the defendant’s

   attorney entered an appearance seven days after the clerk’s entry of default, and where the

   motion to set aside default was filed within ten days of the entry of default); Currie v. Woods,

   112 F.R.D. 408, 410 (E.D.N.C. 1986) (finding no prejudice, where the motion to set aside default

   was filed eighteen days after default was entered). Accordingly, this factor also favors

   Defendant.


                                                      8
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 9 of 10




   III. Whether Defendant has Presented a “Meritorious Defense”

           The final factor addresses whether the defaulting party has presented “a meritorious

   defense.” Watkins, 551 F. App’x at 958. In general, “a motion under Rule 55(c) will be granted

   only after a defendant has shown that [it] has a meritorious defense to the action.” Resolution

   Trust Corp. v. Colo. 126 P’ship, 746 F. Supp. 35, 37 (D. Colo. 1990) (citation omitted). “The

   underlying concern is to determine whether there is some possibility that the outcome of the suit

   after a full trial will be contrary to the result achieved by the default.” Id.

           In this case, there is no question that Walmart has presented meritorious defenses to

   Plaintiff’s claims. Walmart alleges, specifically, that Kahler’s ADA, ADEA, and Title VII

   claims are barred by the doctrine of res judicata, based on the final judgment in Kahler I. (Mot.

   8.) Defendant likewise alleges that Plaintiff’s remaining FMLA claims are subject to the

   FMLA’s two-year and three-year statutes of limitations. (Id. at 9.) Defendant’s assertions, if

   proven true at trial, could lead to an outcome “contrary to the result achieved by the default.”

   Resolution Trust Corp., 746 F. Supp. at 26. Thus, this factor also supports setting aside the entry

   of default. See Zen & Art, 2006 WL 1883173, at *3 (finding the third factor to favor setting

   aside default, where the defendant asserted specific statute of limitations defenses to the

   plaintiff’s claims).

           On this record, then, Defendant has established good cause under Rule 55(c) to warrant

   the setting aside of the Clerk’s entry of default.

           Accordingly, it is




                                                        9
Case 1:20-cv-01536-WJM-KMT Document 38 Filed 12/14/20 USDC Colorado Page 10 of 10




         ORDERED that “Defendant Walmart Inc.’s Motion to Set Aside Clerk’s Entry of

   Default Judgment” (Doc. No. 16) is GRANTED. The Clerk’s Entry of Default (Doc. No. 10) is

   VACATED.

         This 14th day of December, 2020.




                                               10
